DANAHY, Acting Chief Judge.
For a single death he caused while driving under the influence, the appellant contends the trial court wrongly adjudicated and sentenced him for two counts: a violation of section 316.193, Florida Statutes (1991) (DUI resulting in death), as well as a violation of section 782.071 (vehicular homicide). Based on our supreme court’s recent case of State v. Chapman, 625 So.2d 838 (Fla.1993), he is correct. The appellee, the State of Florida, concedes the error.
Accordingly, we strike the conviction for vehicular homicide, affirm the conviction for DUI manslaughter, and remand for resen-tencing.
PARKER and ALTENBERND, JJ, concur.